As filed with the Securities and Exchange Commission onJuly 17, 2012 Registration Statement No.333-● UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GRYPHON GOLD CORPORATION (Exact name of registrant as specified in its charter) Nevada 92-0185596 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 611 N. Nevada Street Carson City, Nevada 89703 (604) 261-2229 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dorsey & Whitney LLP 1400 Wewatta Street Suite 400 Denver, Colorado 80202 (303) 629-3400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kenneth G. Sam, Esq. Jason K. Brenkert, Esq. Dorsey & Whitney LLP 1400 Wewatta Street Suite 400 Denver, Colorado 80202 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.x If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large Accelerated Filero Accelerated Filer Non-Accelerated Filer o Smaller Reporting Companyx CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee (4) Common Stock acquirable upon exercise of Series O Warrants to be offered for resale by selling stockholders (1) Common Stock acquirable upon exercise of Series R Warrants to be offered for resale by selling stockholders (2) Common Stock acquirable upon exercise of Series T Warrants to be offered for resale by selling stockholders (3) TOTAL Consisting of shares of common stock issuable upon exercise of Series O Warrants at $0.30 per share, expiring on January 21, 2013. Consisting of shares of common stock issuable upon exercise of Series R Warrants at Cdn$0.1862 per share, expiring on March 20, 2015. Consisting of shares of common stock issuable upon exercise of Series T Warrants at Cdn$0.16 per share, expiring on April 18, 2015. The registration fee is calculated pursuant to Rule 457(c) of the Securities Act based on the average of the high and low bid price of the Registrant’s common stock on July 12, 2012, as reported by the FINRA OTC Bulletin Board. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended (the “Securities Act”), or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted . Subject To Completion: Dated July 17, 2012 PRELIMINARY PROSPECTUS Gryphon Gold Corporation This prospectus relates to the sale, transfer or distribution of up to 18,812,500 shares of common stock, par value $0.001 per share, of Gryphon Gold Corporation by the selling security holders described herein.The price at which the selling security holders may sell the shares of common stock will be determined by the prevailing market price for the shares or in negotiated transactions.The shares of common stock registered for resale include: ● 3,250,000 shares of common stock acquirable by selling security holders upon exercise of Series O Warrants at $0.30 per share, until January 21, 2013; ● 1,500,000 shares of common stock acquirable by selling security holders upon exercise of SeriesR Warrants atCdn$0.1862 per share, until March 20, 2015; and ● 14,062,500 shares of common stock acquirable by selling security holders upon exercise of Series T Warrants at Cdn$0.16 per share,until April 18, 2015. We will not receive any proceeds from the sale or distribution of the common stock by the selling security holders.We may receive proceeds from the exercise of the warrants, if any, and will use the proceeds from any exercise for general working capital purposes. Our common stock is currently listed on the Over-the-Counter BulletinBoard under the symbol ‘‘GYPH.OB” and on the Toronto Stock Exchange under the symbol “GGN”. As of July 12, 2012, the last reported sale price of our common stock was $0.12 per share on the Over-the-Counter BulletinBoard and Cdn.$0.12per share on the Toronto Stock Exchange.We convert Canadian dollar data into United States dollars using the noon rate of exchange of Cdn$1.00 US$1.02 on June 29, 2012 as reported by the Bank of Canada. Investing in our common stock involves a high degree of risk.You should read this entire prospectus carefully, including the section entitled "Risk Factors" beginning on page 13. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS JULY 17, 2012 TABLE OF CONTENTS PROSPECTUS SUMMARY 7 RISK FACTORS 13 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 21 DESCRIPTION OF SECURITIES 25 USE OF PROCEEDS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS 30 BUSINESS 36 PROPERTIES 40 LEGAL PROCEEDINGS 57 MANAGEMENT 58 EXECUTIVE COMPENSATION 62 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 66 TRANSFER AGENT AND REGISTRAR 66 LEGAL MATTERS 66 EXPERTS 66 WHERE YOU CAN FIND MORE INFORMATION 67 INDEX TO FINANCIAL STATEMENTS 68 You should rely only on the information contained or incorporated by reference in this prospectus and in any free writing prospectus that we have authorized for use in connection with this offering. Neither we, the underwriter nor the Canadian agent has authorized any other person to provide you with additional or different information. If anyone provides you with different or inconsistent information, you should not rely on it. Neither we, the underwriter nor the Canadian agent is making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. Our business, financial condition, results of operations and prospects may have changed since that date. Some of the industry and market data contained in this prospectus are based on independent industry publications or other publicly available information, while other information is based on our internal sources. Although we believe that each source is reliable as of its respective date, the information contained in such sources has not been independently verified, and neither we, the underwriter nor the Canadian agent can assure you as to the accuracy or completeness of this information. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider before buying shares of our common stock. You should read the entire prospectus carefully, especially the "Risk Factors" section and our consolidated financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in shares of our common stock. Unless the context provides otherwise, all references to “Gryphon,” “Gryphon Gold,” “we,” us,” “our,” or similar terms, refer to Gryphon Gold Corporation and its wholly owned subsidiaries. In this prospectus all references to "$" or "dollars" mean the U.S. dollar, and unless otherwise indicated all currency amounts in this prospectus are stated in U.S. dollars. All references to "Cdn.$" refer to the Canadian dollar. All financial statements have been prepared in accordance with accounting principles generally accepted in the United States and are reported in U.S. dollars. The Company Incorporation and Address We, Gryphon Gold Corporation, were formed under the laws of the State of Nevada on April 24, 2003. We own 100% of the issued and outstanding shares of our operating subsidiary, Borealis Mining Company, which we refer to as “BMC”.BMC was formed under the laws of the State of Nevada on June5, 2003. Our principal business office, which also serves as our administration and financial office, is located in the United States at 611 N. Nevada Street, Carson City, Nevada, 89703 and our telephone number is (604) 261-2229. Business Overview Gryphon Gold is in the business of acquiring, exploring, and developing gold properties in the United States, emphasizing the State of Nevada. Our objective is to increase value of our shares through the exploration, development and extraction of gold deposits, on our Borealis Property, located in Nevada’s Walker Lane Gold Belt. In the spring of 2010, we developed a plan for the start-up of the Borealis Project on a staged basis. The object of the plan was to raise sufficient capital to begin gold recovery and to use internal cash flow to grow the operation to the full 42,000 ounces per year as presented in the 2009 Study design. All of the capital and operating cost were based upon the 2009 Study design and numbers, with updates of critical operating parameters and confirmation of critical capital expenditures. On October21, 2010, we announced that we had developed a new strategic plan to potentially expedite production at the Borealis Property. The focus was to finalize critical data pertaining to the Freedom Flats releach at the Borealis Property and then to finance the scaled-down version of the mine start-up. The Phase1 concept of the board of directors’ (the “Board”) plan is to begin gold recovery from the previously mined and partially leached Freedom Flats oxide heap. The plan required the construction of a new leach pad and ponds. Gold recovery to bullion was planned to occur in the fourth month after ground breaking and would have occurred through a toll process or at an Adsorption Desorption Recovery plant (referred to as an “ADR”). In November 2010, we began the sample collection from the Freedom Flats releach to confirm the critical data pertaining to heap gold grade (oz. per ton) and gold and silver recovery. Metallurgical test work, being conducted by an independent Nevada testing firm, began in November 2010. In April 2011, we received the Pre-Feasibility Study which provided updated capital and operating cost estimates for our plan. The object of Phase 1 was to raise sufficient capital to begin gold recovery and to use internal cash flow to expand operations to allow us to extract in excess of 42,000 ounces per year gold equivalent Pre-Feasibility Study design, although our current target is to extract 25,000 to 30,000 ounces of gold and gold equivalents. The plan contemplated the construction of a leach pad and ponds.The April 2011 Pre-Feasibility Study shows an average annual production of over 42,000 ounces a year gold-equivalent for six years, $12.7 million in initial capital costs (consisting of initial construction costs of $8.61million, bonding costs of $3million, $0.41million in additional indirect capital costs and a $0.75million contingency) and average life-of-mine cash operating cost of $851 per ounce of gold. While the Pre-Feasibility Study forms the basis for the classification of some of the gold and silver resources on the Borealis Property as proven or probable reserves, as defined in accordance with the Definition Standards on Mineral Resources and Mineral Reserves of the Canadian Institute of Mining, Metallurgy and Petroleum, adopted for the purposes of NI 43-101, the Pre-Feasibility Study is not a bankable feasibility study and cannot form the basis for proven or probable reserves on the Borealis Property for the purposes of U.S.securities laws. For the purposes of reporting under U.S.securities laws, only a “final” or “bankable” feasibility study which uses the three-year, historical average price may form the basis of the classification of mineralization as “proven reserves” or “probable reserves. Pursuant to the Pre-Feasibility Study, Phase 1 of our plan was anticipated to cost approximately $12.7 million and to provide cash flow that will fund Phase 2. This next Phase was anticipated to expand the leach pad; increase the crushing and mining equipment; construct the permanent gold recovery plant and begin mining in the Borealis Property’s East Ridge open pit. Cash flows from the Phase 2 is expected to provide the capital required to expand the mine to full production. The main activities associated with full production were: push back of the Freedom Flats pit exposing high grade oxide gold, development of roads 7 and infrastructure, and pre-stripping and development of the remaining oxide reserves. The capital was also anticipated to provide the funding needed to continue the exploration required to expand the oxide resources for expansion of mine life. Based upon our plan under the Pre-Feasibility Study and the financing Gryphon Gold obtained in May 2011, Gryphon Gold broke ground on June 6, 2011.The loading of material to the heap leach pad commenced on August 13, 2011 and we shipped gold and silver loaded on carbon on October 8, 2011 to and independent refiner. In the course of initial development, the Borealis Project was severely limited in the amount of material that could be placed on the leach pad as a result of the contractor being unable to produce the leach pad overliner in a timely manner.This challenge was not remedied until mid-December, 2011. Also during this period the crusher was removed from the site for nearly two months for emergency maintenance and a smaller less efficient temporary crusher was used, however tonnage delivery was reduced as this crusher availability was limited due to unforeseen continual maintenance requirements.In addition, the pump that delivers solutions to the leach pad from the barren ponds was undersized, resulting in a reduced flow to the pad of less than 50% of design capacity.This problem was remedied in March 2012, with the installation of an additional pump.Because of these delays and challenges, additional financing was required to complete and develop Phase II, and we successfully closed a $15,000,000 financing on April 12, 2012. Phase II is anticipated to include a leach pad expansion and mobilization of a larger crusher unit as well as the completion of the ADR. In order to get to expand production mining activities we will have to commence in the Borealis Pit.Main activities to expand the Borealis Project’s production will include; ● Development of roads, power and other infrastructure ● Pre-stripping and development of the remaining oxide reserves ● Efficient mining and processing of approximately 3-5 million tons per year The initial mine plan is estimated at 3 years with an additional 3 years if drilling will confirm our current oxide resource In year seven reclamation will begin with heap wash down.Expansion of the mine life past the initial 6-year estimate is dependant on the expansion of current mineralization or the discovery of additional mineralization through further exploration drilling on the property. As mentioned, groundbreaking occurred for the construction of the Borealis Project on June 6, 2011.By December, 2011, 605 ounces of gold was loaded on carbon and delivered to and independent refiners.When the refinery informed us that they could no longer accept deliveries we built additional inventories until the fourth quarter where we delivered and sold an additional 975 ounces of gold to Waterton Global Value, L.P. During the fourth quarter, our ADR plant was 90% complete and became operational.On March 30, 2012, we produced our first bar of doré containing 418 ounces of gold and 724 ounces of silver. Recent Developments On April25, 2011, we released the Pre-Feasibility Study for the development of the Borealis Property. The mineralization data and the economic analysis data contained in the Pre-Feasibility Study supersedes and replaces the data contained in the Technical Report, the Preliminary Assessment and the 2009 Study.The Pre-Feasibility Study evaluated a potential oxide heap leach mining and production operation on the Borealis Property and estimated that such an operation would have a six-year mine life with an average annual production of 42,000 ounces per year gold equivalent and require $12.7million in initial capital costs (consisting of initial construction costs of $8.61million, bonding costs of $3million, $0.41million in additional indirect capital costs and a $0.75million contingency) with an average life-of-mine cash operating cost of $851 per ounce of gold. Life of mine capital costs include $12.9million in direct costs, $8.86million of indirect costs, $1.2million of contingency costs, for total life of mine capital costs of $23million. The Pre-Feasibility Study is not a bankable feasibility study and cannot form the basis for proven or probable reserves on the Borealis Property. On May 26, 2011, we announced that onsite construction work for the Borealis Project was scheduled to begin on June 6, 2011, that heap leach pad construction was scheduled for early June with pad loading scheduled for late July, that all major components for Phase 1A had been placed on order and delivery complied with the anticipated time line and that we anticipate first revenue from gold sales as early as October, 2011. On June 6, 2011, we began site work at the Borealis Project. During the current fiscal year we completed construction of the new leach pad, both preg and barren ponds, carbon columns, roads, grounds and power distribution system. As at March 31, 2012 the ADR was 90% complete and operational.To date, we have invested $19.6 million in construction of the total site and the mineral property at Borealis.We poured our first bar on March 30, 2012 and have poured gold each week since then.We expect our operating cost per ounce to be in the $900-$1,000 per ounce range. 8 Recent Capital Raises May Common Stock Offering On May 18, 2011, we closed a public offering of 80,000,000 shares of our common stock at a price of $0.125 per share for aggregate gross proceeds of approximately $10,000,000.As part of the offering the underwriters were granted an over-allotment option to cover over-allotments, if any.In connection with the closing of the initial offering, one underwriter exercised its over-allotment option in full for an additional 6,000,000 shares of our common stock at $0.125 per share for additional gross proceeds of $750,000.On May 24, 2011, the second underwriter exercised their over-allotment option in part for an additional 3,060,000 shares of our common stock at a price of $0.125 per share for additional gross proceeds of $382,500. July Debenture Offering On July 27, 2011, we closed a $3,169,514 debt offering of units at a price of $1,000 CAD per unit.The offering was led by Acumen Capital Finance Partners Limited in Canada and by Roth Capital Partners in the United States.Each unit consists of $1,000 CAD principal amount of 10% secured subordinated debentures maturing July 28, 2012 and 1,500 Series P Warrants.Each warrant entitles the holder thereof to purchase one share of common stock at a price of $0.20 USD per share until January 27, 2013.We also issued each of Acumen and Roth 112,500 Broker Warrants exercisable to acquire shares of common stock at a price per share of US$0.20, until January 27, 2013. The debentures bear interest from the date of issue at 10.0% per annum, payable quarterly on March 31,June 30, September 30, and December 31 of each year commencing on September 30, 2011.The debentures were issued under the Trust indenture, which contains customary terms, conditions and covenants.The debentures were secured by a pledge of shares of BMC and a general security interest in the assets of Gryphon Gold.We repaid these debentures in April 2012. November Debenture Offering On November 22, 2011 we closed another $4.3 million debt offering of units.The offering was led by Acumen Capital Finance Partners Limited in Canada and by Roth Capital Partners in the United States.Each unit consists of $1,000 CAD principal amount of 10% secured subordinated debentures maturing November 23, 2012 and 750 Series Q Warrants.Each warrant entitles the holder thereof to purchase one share of common stock at a price of $0.40 per share until May 22, 2013. The debentures bear interest from the date of issue at 10.0% per annum, payable quarterly on March 31, June 30, and September 30.The debentures were issued under a Trust Indenture, which contains terms, conditions, covenants and restrictive covenants, including restrictive covenants that limited our ability to issue equity and debt securities.The debentures were secured by a pledge of the shares of BMC and a general security interest in our assets which was subordinate to the security interest granted to holders of the debentures issued on July 27, 2011.We repaid these debentures in April 2012. Waterton Global Value, L.P. – Bridge Loan On March 20, 2012, we entered into a Bridge Loan facility with Waterton Global Value, L.P. for $1,500,000.The loan was to be paid within 60 days or be subject to immediate repayment from the $15,000,000 Senior Credit Facility.Security for the loan was a perfected lien and a first priority security interest in all tangible and intangible properties and assets of Gryphon Gold.The loan accrued interest at a rate of 15% per annum and was subject to a $30,000 structuring fee, a fee of $100,000 for legal and other related expenses, as well as the issuance of 1,500,000 Series R Warrants, each entitling the lender to purchase one common share of Gryphon Gold stock at a strike price of Cdn$0.1862 per share.The warrants expire on March 20, 2015. In conjunction with the bridge loan the noteholders of the July and November 2011 debentures were issued an aggregate total of 14,955,308 Series S Warrants, each exercisable to acquire our common shares at a price of $0.164 until September 20, 2013. Waterton Global Value, L.P. – Senior Credit Facility On April 18, 2012, we entered into a Senior Secured Gold Stream non-revolving credit facility with Waterton Global Value L.P (the “Facility”), in the aggregate amount of $15,000,000.The full $15,000,000 was advanced to us on April 19, 2012, and we used the proceeds to pay off the Bridge Loan of $1,500,000 entered into with Waterton Global Value, L.P. in March 20, 2012, as well as our Cdn$3,000,000 10% subordinated secured notes, due in July of 2013, and our Cdn$4,500,000 10% subordinated secured notes, due November 27, 2013.The Facility loan accrues interest at 5% per annum and is repayable in 12 equal monthly installments commencing in May 2013.The amount of monthly repaymentswill be based on aformula using 80% of the gold spot price as the value of the gold.On each repayment date, we may pay the monthly repayment amount in gold to WatertonGlobal Value, L.P.'s gold account, or, if requested by Waterton Global Value, L.P., pay the amount in cash.The Senior Facility bears an interest rate at 5% per annum.The loan is secured by a first priority charge on the assets of Gryphon Gold and BMC. We paid Waterton a non-refundable structuring fee equal to 1% of the draw-down amount and issued Waterton 14,062,500 Series T Warrants, exercisable to acquire shares of common stock at a price of Cdn$0.16 per share until April 18, 2015. 9 As part of the Senior Facility, we entered into a Gold and Silver Supply Agreement with Waterton whereby Waterton has the right to purchase all of the gold and silver produced by BMC at the Borealis property.The Gold and Silver Supply agreement is effective from the closing date of the Senior Facility until the Borealis Property ceases operations. Our Management James T. O’Neil serves as our Chief Executive Officer (CEO).Mr. O’Neil began his career with ASARCO in 1973 where he ended up as Vice President-Finance and Administration from 2001-2004.From 2004-2006 Mr. O’Neil was Vice President-Finance, Controller, & Treasurer with Apollo Gold Corporation.From 2006 until present, Mr. O’Neil served as CFO and Chief Operations Officer of Jipangu International. Robert L. Chapman serves as our Chief Financial Officer.Mr Chapman brings over 30 years of mining and financial experience to the Gryphon team.Mr Chapman spent 11 years at the Goldstrike Operation for Barrick Gold, was Executive Vice President and Chief Financial Officer for Apollo Gold from 2002 – 2005, spent three years as Regional Vice President of Business Services for Newmont Mining Corp and operated a mining/financial consulting company for several years. Steven K. Jones serves as our Vice President Exploration.Mr Jones brings 34 years of mining and exploration experience to the Gryphon team.Mr Jones spent 4 years with Phillips Petroleum as an exploration geologist, 2 years with Getty Mining as a consulting exploration geologist, 4 years with Pegasus Gold as a Senior Geologist, 14 years with Kennecott Exploration as a manager of geology, and 10 years as an international consulting geologist Lisanna M. Lewis serves as one of our Vice Presidents and our Treasurer and Secretary. 10 The Offering This is an offering of up to 18,812,500 shares of our common stock by certain selling stockholders. Shares Offered By the Selling 18,812,500 shares of common stock, $0.001 par value per share, Stockholders including: ● ● ● 3,250,000 shares of common stock acquirable by selling security holders upon exercise of Series O Warrants at $0.30 per share, until January 21, 2013; 1,500,000 shares of common stock acquirable by selling security holders upon exercise of Series R Warrants atCdn$0.1862 per share, until March 20, 2015; and 14,062,500 shares of common stock acquirable by selling security holders upon exercise of Series T Warrants at Cdn$0.16 per share,until April 18, 2015. Offering Price Determined at the time of sale by the selling stockholders Common Stock Outstanding 194,103,382 common shares as of June 29, 2012 Use of Proceeds We will not receive any of the proceeds of the shares offered by the selling stockholders. We may receive proceeds from the exercise of the warrants, if any, and will use the proceeds from any exercise for general working capital purposes Dividend Policy We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do notcurrently anticipate paying cash dividends. Risk Factors Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page13 of this prospectus. Listing Symbols Our common stock is currently listed on the Over-the-Counter Bulletin Board under the symbol “ GYPH.OB” and on the Toronto Stock Exchange under the symbol “GGN”. The number of shares of our common stock that will be outstanding immediately after this offering, assuming full exercise of the Series O, Series R and Series R Warrants, will be 212,865,882 shares of common stock based on the number of issued and outstanding shares of common stock as of June 29, 2012. 11 Summary Financial Data The following consolidated statements of operations data for the fiscal years ended March 31, 2012 and 2011 and consolidated balance sheet data as at March 31, 2012 and 2011 are derived from our audited consolidated financial statements, which are included elsewhere in this prospectus.Our financial statements are prepared and presented in accordance with generally accepted accounting principles in the United States (U.S. GAAP). Our historical results for any period are not necessarily indicative of our future performance. You should read the following information in conjunction with “Management’s Discussion and Analysis of Financial Condition and Operating Results” and our financial statements and related notes included elsewhere in this prospectus. CONSOLIDATED STATEMENT OF OPERATIONS DATA: Year Ended
